Citation Nr: 0533771	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  99-00 930	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1973 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for service 
connection for PTSD.  The Board remanded the case for 
additional development and consideration of the evidence in 
November 2000 and October 2003.  In April 2005, the RO issued 
a supplemental statement of the case (SSOC) continuing the 
denial of the claim and returned the case to the Board for 
further appellate review.  

Unfortunately, however, because not all of the directives in 
the Board's October 2003 remand were followed, this case is 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection for PTSD, in particular, requires 
medical evidence establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997).



When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In this case, VA outpatient treatment (VAOPT) records 
indicate the veteran was treated for PTSD symptoms from 
September 1998 to August 2000.  His treating physician, Dr. 
Earle, submitted a letter in August 1999 stating the veteran 
had been diagnosed with PTSD and depressive disorder 
secondary to it.  The evidence does not indicate he has been 
treated for a psychiatric disorder since August 2000.

On the other hand, the report of an August 2002 VA 
examination indicates the veteran did not meet the criteria 
for a diagnosis of PTSD, and the VA examiner's (Dr. Atkins') 
impression was "probable malingering."  

In the October 2003 remand, the Board directed the RO to 
schedule the veteran for another psychiatric examination.  A 
February 2005 internal memorandum by the AMC indicates the 
AMC concluded that another VA examination was not necessary 
because there was no credible evidence supporting an in-
service stressor.  The Board, however, did not premise 
scheduling another VA examination on whether credible 
evidence was received to support the in-service stressor.  
The credibility of such evidence ultimately will be 
determined by the Board - not the AMC.  Regardless, the U. S. 
Court of Appeals for Veterans Claims (Court) has held that, 
where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court, 
mind you, has been very clear that under these circumstances, 
a remand is required because this assurance is 
nondiscretionary.

Furthermore, given the discrepancy between Dr. Earle's and 
Dr. Atkins' evaluations, another medical examination and 
opinion are necessary to fairly decide this claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (The duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA) includes the duty to provide medical examinations or 
obtain opinions if it is determined necessary to decide a 
claim).  

The Board notes that the October 2003 remand also directed 
the AMC to prepare a letter asking the U.S. Armed Services 
Center for Unit Records Research (USASCURR) to provide any 
available information that might corroborate the veteran's 
alleged in-service stressors.  However, as the AMC pointed 
out in its February 2005 memorandum, the USASCURR has already 
responded to similar requests - in May 1998, November 1998, 
and October 2002.  So another request to USASCURR is 
unnecessary.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  In accordance with the Board's October 2003 
remand directive, and in order to reconcile the 
conflicting medical opinions currently of record, 
make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
psychiatric examination to determine the nature 
and likely etiology of any diagnosed psychiatric 
disorder.  Send the claims folder to the examiner 
for review.  Indicate that the examiner should 
(a) elicit from the veteran and record a full 
medical history, (b) furnish a definitive 
diagnosis of any psychiatric disorder, and (c) if 
there is a diagnosis of PTSD, identify for the 
record the specific stressor to support such a 
diagnosis. 

2.  Review the claims file.  If any development 
is incomplete, including if any of the 
examination report does not contain sufficient 
information to respond to the questions posed, 
take corrective action before readjudication.  38 
C.F.R. § 4.2; Stegall, 11 Vet. App. at 271.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  If it 
is not granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) and 
send it to him and his representative.  Give them 
time to respond before returning the case to the 
Board for further appellate consideration.   

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

